DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group 2, claims 6-20 in the reply filed on 4/12/2021 is acknowledged.
Claims 1-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/12/21.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Objections
s 15, 18-19 are objected to because of the following informalities:  
Claims 15, 18 recite “wherein the device is configured to be MR-safe” in line 1 should be “wherein the device is configured to be MRI-safe.”
Claim 19 recites “wherein the MR-Safe and MR-Unsafe components are configured to be separated.” In line 1 should be “ wherein the MRI-Safe and MRI-Unsafe components are configured to be separated.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6-7, 10-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stoianovici et al U.S 2015/0265354.
Claim 6:  Stoianovici et al disclose a device for needle insertion as best seen in figures 2, 7a-c comprising: a needle driver device15/160; a needle-guide (see claim 4 of Stoianovici), wherein a direction of insertion of a needle 158 can be preset using the needle guide; and a depth limiter 154, see paragraph 70, wherein a depth of the needle can be preset using the depth limiter 154.
Claims 7, 10:  Stoianovici et al disclose wherein the needle-guide is a sterile and biocompatible component (see paragraphs 72, 73); further comprising a motor (see fig. 7c) configured to set a position of the depth limiter relative to the needle-guide.
Claims 11-13:  Stoianovici et al disclose wherein the motor is a pneumatic stepper motor (see claim 16 of Stoianovici)., further comprising a screw mechanism (see claim 8, see paragraphs 67, 69) is configured to set the position of the limiter., wherein the position of the 
Claims 14-16:  Stoianovici et al disclose further comprising image registration markers (see fig. 11, see paragraphs 7, 11)., wherein the device is configured to be MRI-safe (see abstract, see paragraph 3)., further comprising a robot 20 that manipulates the needle driver device.
Claims 17-20:  Stoianovici et al disclose further comprising the robot 20 being instrumented with registration markers for image-guided medical applications (see paragraph 62); wherein the device is configured to be MRI-safe (see paragraph 18)., wherein the MRI-Safe and MRI-Unsafe components (see paragraph 19) are configured to be separated; further comprising a sterile (or clean) bag (see fig. 7c, see paragraphs 72, 73), such that an entirety of the robot 20 is sterile.
Allowable Subject Matter
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 8:  The prior art fails to disclose or reasonably suggest the claimed including a surface of a needle assembly comes into contact with a stopper surface of the depth limiter at a location that corresponds to a preset depth of needle insertion.  Claim 9 is also allowed by virtue of their dependency from claim 8.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI X NGUYEN whose telephone number is (571)272-4699.  The examiner can normally be reached on Monday-Friday (6:30-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VI X NGUYEN/Primary Examiner, Art Unit 3771